ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 02-464, concluding that EDWARD THOMAS BASAMAN of WEST NEW YORK, who was admitted to the bar of this State in 1991, should be suspended from the practice of law for a period of three months for violating RPC 1.1(a) (gross neglect), RPC 1.4(a) (failure to communicate with client), RPC 1.4(b) (failure to explain a matter to permit client to make informed decision), RPC 1.16(d) (failure to protect client’s interests upon termination of representation), and RPC 8.4(c) (conduct involving dishonesty, fraud, deceit or misrepresentation); and good cause appearing;
It is ORDERED that EDWARD THOMAS BASAMAN is suspended from the practice of law for a period of three months and until the further Order of the Court, effective August 1, 2003; and it is further
*518ORDERED that respondent be restrained and enjoined from practicing law during the period of suspension and that respondent comply with Rule 1:20-20; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.